Citation Nr: 0900670	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  03-16 483	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for degenerative disc disease (DDD) of the lumbar spine prior 
to May 6, 2002, and a rating higher than 20 percent since 
that date.

2.  Entitlement to an initial rating higher than 20 percent 
for diabetes mellitus.

3.  Entitlement to an initial compensable rating for 
peripheral vascular disease in the left lower extremity, 
associated with diabetes mellitus.

4.  Entitlement to an initial compensable rating for erectile 
dysfunction, associated with diabetes mellitus.

5.  Entitlement to an effective date earlier than November 
14, 2002 for the grant of a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to March 
1979.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from October 2002, April 2003, and 
November 2003 rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In the October 2002 rating decision, the RO granted service 
connection for DDD of the lumbar spine, L5-S1, and assigned a 
10 percent rating effective January 30, 1998 and a 20 percent 
evaluation effective May 6, 2002.  The RO also granted 
service connection for diabetes mellitus and assigned a 20 
percent rating, effective December 29, 2000.

The April 2003 rating decision, in pertinent part, granted 
service connection and assigned noncompensable ratings for 
peripheral vascular disease in the left lower extremity and 
erectile dysfunction, effective December 2, 2002.

The November 2003 rating decision, in pertinent part, granted 
entitlement to a TDIU, and assigned an effective date of 
February 10, 2003.  After the veteran expressed disagreement 
with this effective date, requesting an effective date of 
September 13, 2001, the RO in a March 2004 rating decision 
partially granted the veteran's request, assigning an earlier 
effective date of November 14, 2002. 


In his May 2003 substantive appeal (VA Form 9) regarding the 
issues of increased initial ratings for the low back 
disability and diabetes mellitus, the veteran requested a 
videoconference hearing before a Veterans Law Judge.  The RO 
notified the veteran that he had been scheduled for a 
videoconference hearing in February 2005. In a February 2005 
statement, the veteran withdrew his request for a hearing.

In August 2006, the Board remanded each claim for additional 
development.

In its remand, the Board noted that, while the RO had 
received a letter from a private attorney indicating she had 
been retained by the veteran, the representative listed on 
the title page is the veteran's only representative under VA 
law on this appeal, as there is no written revocation of 
representation or other indication that the representative 
has withdrawn its services.  See 38 C.F.R. §§ 20.601, 20.603, 
20.607, 20.608 (2008).

The issues of entitlement to an initial compensable rating 
for peripheral vascular disease in the left lower extremity, 
associated with diabetes mellitus, and an earlier effective 
date for TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  From January 30, 1998 to May 5, 2002, the veteran's 
lumbar spine DDD was manifested by no more than slight 
limitation of motion or mild intervertebral disc syndrome 
(IVDS) symptoms.

2.  Since May 6, 2002, the veteran's lumbar spine DDD has 
been manifested by no more than moderate limitation of motion 
or moderate IVDS symptoms, and forward flexion of the 
thoracolumbar spine has been greater than 30 degrees with no 
ankylosis or incapacitating episodes.

3.  Since December 29, 2000, the veteran's diabetes mellitus 
has required insulin and a restricted diet, but not 
regulation of his activities.

4.  Since December 2, 2002, the veteran's erectile 
dysfunction has been manifested by impotency without visible 
deformity of the penis; the veteran is currently in receipt 
of special monthly compensation based on loss of use of a 
creative organ.

5.  The veteran's formal claim for entitlement to TDIU was 
received by the RO on June 13, 2003. 



CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent 
for lumbar spine DDD prior to May 6, 2002, and a rating 
higher than 20 percent since that date, have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5292, 5293, 5295 (2002 & 2003); 38 
C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.14, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2008).

2.  The criteria for an initial rating higher than 20 percent 
for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.119, Diagnostic Code 7913 (2008).

3.  The criteria for a compensable evaluation for erectile 
dysfunction, associated with diabetes mellitus, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.115b, 
Diagnostic Code 7522 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claims decided herein arise from the veteran's 
disagreement with the initial ratings assigned after the 
grant of service connection and the effective date assigned 
after the grant of a TDIU.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim 
for service connection has been granted and there is 
disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice from absent VCAA notice.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.  Moreover, the Board notes that, pursuant to the 
Board's August 2006 remand, decided prior to the above case 
law, the AMC provided appropriate VCAA notice as to each 
claim in its December 2007 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained the treatment records from the Hampton VA 
Medical Center (VAMC), where the veteran has indicated that 
he has received all of his post-service treatment, through 
August 2008.  The veteran was also provided a VA-authorized  
examination as to his diabetes in December 2002 and a VA-
authorized examination as to his back in May 2002.

VA's duty to assist a veteran includes providing a thorough 
and contemporaneous examination when the record does not 
adequately reveal the current state of the veteran's 
disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) 
(citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 
124).  The record is inadequate and the need for a 
contemporaneous examination occurs when the evidence 
indicates that the current rating may be incorrect due to the 
passage of time and a possible increase in disability. Hart, 
(citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) ("Where the appellant complained of increased hearing 
loss two years after his last audiology examination, VA 
should have scheduled the appellant for another 
examination").  However, in an initial rating claim, the mere 
passage of time does not trigger VA's duty to provide 
additional medical examination unless there is allegation of 
deficiency in the evidence of record.  Hart, (citing 
Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  

Here, although the most recent VA examinations are about six 
years old, there has been no allegation of deficiency in the 
record by the veteran or his representative.  Indeed, in a 
December 2007 statement in support of claim (VA Form 21-
4138), the veteran wrote that VA had all of the information 
that it needed to make a decision on his claims, that there 
was no need for him to see any more doctors or medical staff 
in connection with his claims, and that he desired that VA 
would resolve the case as soon as possible.  Given the lack 
of any evidence of change since the last examination, the 
Board finds that the record is adequate and there is no need 
for contemporaneous examinations as to any the disabilities 
underlying the claims herein decided. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for higher initial ratings for 
lumbar spine DDD, diabetes, and peripheral vascular disease, 
and the claim for an earlier effective date for the grant of 
a TDIU are thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances. 38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition. The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In every instance where the schedule does not provide a 
compensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.

Lumbar Spine

VA changed the rating criteria for back disabilities twice 
during the course of this appeal.  A new law or regulation 
applies, if at all, only to the period beginning with the 
effective date of the new law or regulation.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies. If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision. A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. § 
5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg. 33422(2000)

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations."  Princess Cruises v. United States, 
397 F.3d 1358 (Fed. Cir. 2005). If, under this test, a rule 
or regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147, 
1153 (Fed. Cir. 2008).

Under the criteria for rating intervertebral disc syndrome 
(IVDS) in effect prior to September 23, 2002, mild IVDS 
warrants a 10 percent rating, while a 20 percent rating is 
warranted for moderate IVDS with recurring attacks.  38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5293 (2002).

Under the interim revised criteria of DC 5293, effective 
September 23, 2002, IVDS is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.26 (combined rating tables) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, which ever method results in the higher 
evaluation.  Note 1 provides that for the purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurological disabilities are to 
be evaluated separately using evaluation criteria for the 
most appropriate neurological diagnostic code or codes.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only. A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion. With muscle spasm on extreme forward bending, 
and loss of lateral spine motion, unilateral, in a standing 
position, a 20 percent evaluation is warranted.  A 40 percent 
evaluation is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Under 38 C.F.R. § 4.71a, DC 5285 (2002), in effect prior to 
September 26, 2003, vertebral fractures were evaluated as 100 
percent disabling when manifested by cord involvement with 
the veteran bedridden and requiring long leg braces. A 60 
percent rating was provided when there was no cord 
involvement but there was abnormal mobility requiring a neck 
brace (jury mast). In other cases the disability was to be 
rated on the basis of limitation of motion or muscle spasm 
with an additional 10 percent for a demonstrable deformity of 
a vertebral body to be added to the evaluation of the 
veteran's disability.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Under the criteria effective September 26, 2003, back 
disabilities other than IVDS are evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below). 38 C.F.R. § 4.71a, DC 5237. Intervertebral 
disc syndrome will be evaluated under the general formula for 
rating diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes (outlined above), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 
(2003).

Under the general formula for rating diseases and injuries of 
the spine, effective September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the 
following ratings will apply. A 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees, but not greater than 85 degrees; or, 
combined range of motion of the entire thoracolumbar spine 
greater than 120 degrees, but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height. A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The evidence reflects that, from the January 30, 1998 
effective date of the grant of service connection to May 5, 
2002, the veteran's back symptomatology did not warrant an 
initial rating higher than 10 percent.  

The VAOPT notes reflect that there was slight, rather than 
moderate limitation of motion of the lumbar spine that would 
warrant a 20 percent rating under DC 5292, no recurring IVDS 
attacks that would warrant a 20 percent rating under DC 5293, 
no muscle spasm on extreme forward bending that would warrant 
a 20 percent rating under DC 5295, and no demonstrable 
deformity of vertebral body that could warrant an additional 
10 percent under DC 5285.  For example, a September 1998 
Medical Certificate (VA Form 10-10M), indicates that there 
was slight limitation of motion of the lumbar spine and mild 
lumbosacral muscle spasm on extension.  The diagnosis was 
lumbosacral strain.  

Similarly, a December 1998 VA Form 10-10M indicated that the 
veteran continued to experience low back pain with decreased 
range of motion, and neurological sensation within normal 
limits.  June 2000 X-rays showed DDD in the lumbosacral 
junctions and mild compression fracture of a vertebra in the 
thoracolumbar junction with a transitional lumbar vertebra.  
A June 2000 X-ray of the sacroiliac joints was normal.  Thus, 
while there was evidence of a vertebral fracture, there was 
no evidence of demonstrable deformity of a vertebral body, 
and no evidence that the veteran's IVDS produced the 
recurring attacks required for a 20 percent rating under DC 
5293.

On the May 6, 2002 VA examination, there was some tenderness 
to palpation in the area of the L5-S1 vertebra, but no muscle 
spasm or weakness.  Straight leg raising was positive at 45 
degrees bilaterally.  Flexion was to 75 degrees with pain, 
extension to 70 degrees with pain, lateral flexion to 40 
degrees bilaterally with pain, and rotation to 35 on the 
right and 30 degrees on the left, each with pain.
 
Posture and gait were normal, reflexes were +2 at the ankles 
and knees, and there was decreased pinprick sensation below 
the knees suggestive of diabetic neuropathy.  There was mild 
atrophy of the right calf.  The diagnosis was DDD, L5-S1 of 
the lumbar spine.  X-ray showed degenerative disc space 
narrowing with marginal hypertrophic and sclerotic change at 
L5-S1 without misalignment, fracture, or sacroiliac joint 
abnormality.

Thus, as of the May 6, 2002 date of the VA examination, the 
limitation of motion of the veteran's lumbosacral spine was 
moderate, warranting a 20 percent rating under DC 5292.  The 
above range of motion figures do not, however, show severe 
limitation of the lumbar spine warranting a 30 percent rating 
under DC 5292.  Similarly, the normal and near-normal 
orthopedic and neurologic findings do not reflect the severe 
IVDS or lumbosacral strain warranting a higher rating under 
DCs 5293 or 5295.

The VAOPT notes since the May 6, 2002 VA examination do not 
reflect an increase in the severity of the veteran's lumbar 
spine DDD.  A July 2003 EMG consult was abnormal with 
evidence of mild peripheral and axonal neuropathy of the 
right and left tibial nerves as well as sensory neuropathy in 
the  upper extremities and right sural nerves.  However, the 
evidence reflects that the veteran's peripheral neuropathy is 
associated with his diabetes, and he has been granted service 
connection for peripheral neuropathy of each extremity on 
this basis.  There is no other evidence of neurologic 
symptoms attributable to the back disability.

The VAOPT notes, to include reports of physical examinations 
such as one in June 2003, show normal motor strength and do 
not indicate an increase in back symptomatology.  Thus, from 
September 23, 2002, there is no evidence of a combination of 
neurologic and orthopedic symptoms or incapacitating episodes 
that would warrant a higher rating under the interim revised 
criteria.  Similarly, since September 26, 2003, there is no 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the entire spine 
warranting the next highest, 40 percent rating under the 
general rating formula.  The VAOPT notes, to include physical 
examinations such as those of January 2004, show the cranial 
nerves grossly intact, normal motor strength, and  do not 
indicate an increase in back symptomatology.

With regard to the DeLuca factors, the May 2002 VA examiner 
found that there was mild pain with range of motion, but no 
fatigue, weakness, lack of endurance, or incoordination.  
However, the effect of the pain on the range of motion has 
been considered in the assigned 20 percent rating since the 
date of the VA examination, and there is no medical evidence 
that the veteran's pain is so disabling actually or 
effectively result in limitation warranting a higher rating 
under any potentially applicable diagnostic code.

Accordingly, the Board finds that the veteran is not entitled 
to an initial rating higher than 10 percent for lumbar spine 
DDD from January 30 1998 to May 5, 2002, or to a rating 
higher than 20 percent on or after May 6, 2002.

Diabetes

The veteran is receiving a 20 percent rating for diabetes 
mellitus under 38 C.F.R. § 4.119, DC 7913.  Pursuant to DC 
7913, a 40 percent rating is warranted when the condition 
requires insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is warranted when the 
condition requires insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted when the 
condition requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

The veteran has many complications associated with diabetes, 
including diabetic neuropathy of each extremity for which he 
has been granted service connection and is receiving separate 
ratings.  To warrant a higher rating for diabetes mellitus 
itself, under DC 7913, the 40 percent criteria are 
conjunctive not disjunctive-i.e., there must be insulin 
dependence and restricted diet and regulation of activities. 
"Regulation of activities" is defined by DC 7913 as the 
"avoidance of strenuous occupational and recreational 
activities."  Medical evidence is required to show that 
occupational and recreational activities have been 
restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

The VAOPT records indicate that the veteran requires insulin 
and is on a restricted diet.  During the December 2002 VA 
examination, the veteran indicated that he had never been 
admitted to the hospital for diabetes, to include for 
ketoacidosis, hyperosmolar state, or hypoglycemia.  He also 
indicated that he had "no restriction of activity other than 
the fact that he does not drive at night."  The veteran also 
indicated that he was taking insulin and was on a restricted 
diet.

The subsequent VAOPT notes refer to the veteran's diabetes, 
and some of them term the veteran's diabetes uncontrolled, 
but there is no indication that the veteran's occupational 
and recreational activities have been restricted.  The 
veteran indicated during the July 2002 RO hearing conducted 
in connection with his claim for service connection for 
diabetes that he had quit his job as a truck driver because 
his insulin requirements prevented him from driving a truck 
(p. 4).  He also indicated in his substantive appeal (VA Form 
9) that his activities were restricted and he was unable to 
work because of diabetes.  While the RO granted a TDIU in a 
November 2003 rating decision, it did not indicate in this 
decision that his unemployability was based solely on his 
diabetes; rather, the RO attributed the veteran's 
unemployability to all of the veteran's service-connected 
disabilities.  Moreover, there is no medical evidence showing 
restriction of recreational activities due to the veteran's 
diabetes, and the May 2002 VA examination report, which noted 
the veteran's claim of unemployability, also indicated that 
the veteran was able to perform the activities of daily 
living as well as climb stairs and garden.  Therefore, the 
criteria for a rating higher than 20 percent under DC 7913 
have not been met.

Accordingly, the Board finds that the veteran is not entitled 
to an initial rating higher than 20 percent for diabetes.

Erectile Dysfunction

The veteran's impotence (erectile dysfunction) is rated 
analogously under 38 C.F.R. § 4.115b, DC 7522 for "deformity 
of the penis with loss of erectile power."  38 C.F.R. § 
4.115b.  A 20 percent evaluation is the only rating 
assignable under this diagnostic code.  Id.  The veteran's 
erectile dysfunction is currently rated noncompensable; the 
RO granted special monthly compensation for loss of a 
creative organ due to erectile dysfunction in an April 2003 
rating decision.

In order to be assigned a 20 percent evaluation, two distinct 
elements are required: the veteran must have a penile 
deformity and the loss of erectile power. 38 C.F.R. § 4.115b, 
DC 7522.

On the December 2002 VA-authorized examination, there was 
decreased penile tone and some atrophy of the left testicle.  
However, neither the December 2002 VA-authorized examination 
report nor any other medical evidence of record indicates 
that there has been any deformity of the penis.  Without 
evidence of deformity of the penis, there is no basis for the 
assignment of a compensable evaluation for erectile 
dysfunction.

The claim for an initial, compensable rating for impotence 
must be denied.


Extraschedular Considerations 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The discussion above reflects that the symptoms of the 
veteran's low back disability, his diabetes, and his erectile 
dysfunction are contemplated by the applicable rating 
criteria.  Thus, consideration of whether the veteran's 
disability picture exhibits other related factors such as 
those provided by the regulations as "governing norms" is not 
required.  However, the RO addressed this question in the 
September 2008 SSOC, finding that the evidence did not 
present such an exceptional or unusual disability picture 
with related factors such as marked interference with 
employment or frequent hospitalization as to any of the 
disabilities addressed in the decision herein.  The Board 
finds similarly.  To the extent that the veteran's service-
connected disabilities have caused his unemployment, he is 
being compensated for this by the TDIU that has been granted.  
Additional compensation in the form of an extra-schedular 
rating is not warranted, and there is no indication that the 
veteran's symptoms have otherwise rendered impractical the 
application of the regular schedular standards.  Therefore, 
referral for consideration of an extraschedular evaluation 
for any of the service-connected disabilities addressed 
herein is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial rating higher than 10 percent for 
degenerative disc disease (DDD) of the lumbar spine prior to 
May 6, 2002, and a rating higher than 20 percent since that 
date, is denied.

Entitlement to an initial rating higher than of 20 percent 
for diabetes mellitus is denied.

Entitlement to an initial compensable rating for erectile 
dysfunction, associated with diabetes mellitus, is denied.


REMAND

The veteran's peripheral vascular disease in the left lower 
extremity, associated with diabetes mellitus is rated by 
analogy under 38 C.F.R. § 4.104, DC 7114, which addresses 
arteriosclerosis obliterans.  Under DC 7114, claudication on 
walking between 25 and 100 yards on a level grade at 2 miles 
per hour, and; trophic changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7 or less 
warrant a 40 percent rating.  A 60 percent rating requires 
claudication on walking less than 25 yards on a level grade 
at 2 miles per hour, and; either persistent coldness of the 
extremity or ankle/brachial index of 0.5 or less. Id. A 100 
percent rating is warranted for ischemic limb pain at rest, 
and; either deep ischemic ulcers or ankle/brachial index of 
0.4 or less.

Note 1 to DC 7114 provides that the ankle/brachial index is 
the ratio of the systolic blood pressure at the ankle 
(determined by Doppler study) divided by the simultaneous 
brachial artery systolic blood pressure.  The normal index is 
1.0 or greater.
 
The December 2002 VA examination report and subsequent VAOPT 
notes indicate that the veteran has diminished peripheral 
pulse of the left posterior tibia due to his diabetes.  In 
addition, the veteran indicated in a June 2003 functional 
assessment questionnaire that in the past four weeks he had 
been unable to walk 100 feet.  Even though the December 2002 
VA-authorized examination report indicates that the Doppler 
study was normal, the Board finds that the evidence is 
insufficient to determine whether the veteran meets the other 
criteria, in particular whether there is claudication on 
walking a certain number of yards, whether there are trophic 
changes, and whether there is persistent coldness of the left 
leg.  Consequently, a new VA examination to assess the 
severity of the veteran's left lower extremity peripheral 
vascular disease in light of these criteria is warranted.

Earlier Effective Date for TDIU

The grant of TDIU is an award of increased disability 
compensation for purposes of assigning an effective date.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of 
effective dates for increased evaluations is governed by 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that, unless 
specifically provided otherwise in this chapter, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefrom.  38 U.S.C.A. § 5110(a).  Specifically as to claims 
for increase, the statute provides that the effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date.  38 U.S.C.A. § 5110(b)(2).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that, 
except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Specifically as 
to claims for increase, 38 C.F.R. § 3.400 provides that the 
effective date of an evaluation and award of compensation 
based on a claim for increase will be the date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o).

The Court and VA General Counsel have interpreted the laws 
and regulations pertaining to the effective date for an 
increase as follows: If the increase occurred within one year 
prior to the claim, the increase is effective as of the date 
the increase was "factually ascertainable."  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 
(1998).

In addition, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a veteran or his representative, may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
veteran, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

There is no set form that an informal written claim must 
take.  All that is required is that the communication 
indicates an intent to apply for one or more benefits under 
the laws administered by the Department, and identify the 
benefits sought. Rodriguez v. West, 189 F.3d 1351 (1999).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The regulations further provide that if there is only one 
such disability, it must be rated at 60 percent or more; and 
if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 
4.16(a).

Notwithstanding the provisions of 38 C.F.R. § 4.16(a), it is 
VA's policy to grant TDIU in all cases where service 
connected disability causes unemployability regardless of the 
percentage evaluations.  38 C.F.R. § 4.16(b).

While the veteran filed his formal claim for TDIU on June 13, 
2003, the effective date of the grant of the TDIU is November 
14, 2002.  That is the date that he met the percentage 
requirements for a TDIU, as that is the effective date 
assigned in the April 2004 rating decision granting service 
connection and separate 20 percent ratings for diabetic 
peripheral neuropathy of the left and right upper 
extremities, thus raising the combined rating for the 
veteran's multiple service connected disabilities to 70 
percent.  However, the veteran has consistently reported that 
his service connected disabilities caused him to stop working 
in September 2001.

In this case, a VA-authorized examination report dated May 6, 
2002 shows that the veteran stated he was not currently 
unemployed, that his last employment had been September 2001, 
and that he had stopped working due to diabetes.  The Board 
finds that the May 6, 2002 VA-authorized examination report 
constituted an informal claim for a TDIU.  If the veteran's 
contentions were accepted, he would be entitled to an 
effective date in September 2001 for the grant of TDIU, 
because entitlement arose within one year of the claim. 

However, as noted, the veteran did not meet the schedular 
requirements for a TDIU until November 14, 2002.  The Board 
is prohibited from assigning a TDIU on an extraschedular 
basis in the first instance without ensuring that the claim 
is referred to VA's Director of Compensation and Pension 
(C&P) for consideration of an extraschedular rating under 38 
C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 
(2001).  The Board is thus required to remand the appeal so 
that it can be referred to the Director of C&P. 

Accordingly, the appeal is REMANDED in part for the following 
actions:

1.  Schedule the veteran for a VA 
examination to determine the severity of 
his service-connected left lower 
extremity peripheral vascular disease.  
All necessary tests and studies should be 
performed, to include the appropriate 
test(s) needed to determine whether there 
is claudication at various distances of 
walking on a level grade at 2 miles per 
hour.  The examiner should indicate if 
the veteran has ischemic pain at rest, 
and either deep ischemic ulcers or an 
ankle/brachial index of 0.4, and assess 
the extent of any claudication, trophic 
changes, diminished peripheral pulses, 
and/or coldness in any extremity.

The claims folder should be made 
available to the examiner. All findings 
should be reported in detail and a 
complete rationale provided for each 
opinion.

2.  Refer the appeal for an earlier 
effective date for the grant of TDIU to 
VA's Director of C&P for adjudication in 
accordance with 38 C.F.R. § 4.16(b).

3.  If any benefit sought on appeal 
remains denied, issue a SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


